United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS               April 30, 2003

                            FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                            _____________________                      Clerk

                                 No. 02-21286
                               Summary Calendar
                            _____________________

                                JIMMY COATS,

                                                    Plaintiff - Appellant,

                                   versus

                    THE GOODYEAR TIRE & RUBBER COMPANY,
                      also known as Goodyear Chemical,

                                            Defendant - Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                     (USDC No.: H-01-CV-1322)
_________________________________________________________________

Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Appellant Jimmy Coats (“Coats”) filed an action against The

Goodyear Tire and Rubber Company (“Goodyear”), alleging that he was

discharged from his employment with Goodyear in violation of the

Americans with Disabilities Act (“ADA”).        The parties consented to

proceed before a magistrate judge, who granted summary judgment for

Goodyear.      In    a   comprehensive   opinion,   the   magistrate    judge

concluded that Coats failed to produce evidence sufficient to raise

a genuine issue of material fact as to whether he has an impairment

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that substantially limits one or more of his major life activities

and thus is disabled within the meaning of the ADA.

      On appeal, Coats argues that he has established a genuine fact

issue that he is impaired in the major life activities of working,

sitting, standing, and lifting. He thus contends that the district

court erred by concluding that he failed to establish a prima facie

case.**

      Coats began working for Goodyear in 1986. He injured his back

on the job in November 1997 and was placed on disability leave for

two months.     His personal physician released him to return to work

in February 1998, with no physical restrictions.             In January 1999,

Coats’s personal physician found that he was suffering from back

strain and restricted him to minimal bending and lifting no more

than twenty pounds for four weeks.           Coats had surgery in November

1999 to relieve his back pain.         His personal physician released him

to   return    to   work    without    restrictions    on   January   3,   2000.

Goodyear      medical      personnel   conducted   a    functional    capacity

evaluation of Coats later that month, and concluded that he could

return to work with the following restrictions:                  no overhead

lifting; no frequent lifting of more than seventy-five pounds; no

bicycle riding longer than ten minutes; no walking of more than a

mile at a time; carrying limited to occasional lifting of fifty

      **
      In his statement of the issues, Coats includes the issue
whether Goodyear regarded Coats as having a disability.        He
abandoned that issue, however, by failing to brief it. See, e.g.,
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

                                         2
pounds; and frequent changes of posture while sitting or standing.

In   March   2000,   following   the   functional    capacity   evaluation,

Coats’s personal physician released him to return to work, with

certain restrictions. Coats’s physician referred to the functional

capacity evaluation for the restrictions on lifting, and designated

the following additional restrictions:              pushing, pulling, and

carrying limited to forty to sixty pounds; sitting and standing

limited to four to six hours; and the total work day limited to

eight hours.

      Coats returned to his job as a fireman at Goodyear, which

allowed him to work an eight-hour shift.            He lost that position

under a new labor agreement adopted in December 2000, because he

had the least seniority among the firemen.            Coats was placed on

medical layoff on December 21, 2000, because there were no jobs

available to him, with his restrictions, under the terms of the

labor agreement.       He remained eligible for reinstatement for

twenty-four months, provided he could bump a less senior employee

from a bargaining unit position which he could perform with his

restrictions.    Coats began work as a supervisor at BP Security &

Investigations in March 2001.

      Based upon our consideration of the briefs and the pertinent

authorities, as well as our de novo review of the summary judgment

evidence, we conclude that the magistrate judge correctly held that

Coats has failed to establish a genuine issue of material fact as



                                       3
to whether he is disabled within the meaning of the ADA.    He has

not shown that his physical restrictions and his inability to work

more than eight hours per day substantially limit a major life

activity.   See Toyota Motor Mfg., Inc. v. Williams, 534 U.S. 184,

197 (2002) (“to be substantially limited in performing manual

tasks, an individual must have an impairment that prevents or

severely restricts the individual from doing activities that are of

central importance to most people’s daily lives”); Sutton v. United

Air Lines, Inc., 527 U.S. 471, 491 (1999) (even assuming that

working is a major life activity, plaintiff must show inability to

work in a “broad range of jobs”).        Restated, Coats has not

presented evidence sufficient to create a genuine issue of material

fact as to whether his restrictions prevent or severely restrict

him from engaging in activities that are of central importance to

most people’s daily lives or that prevent him from working in a

broad range of jobs.   Instead, the undisputed evidence is that he

was able to work at Goodyear as a fireman, with his restrictions,

until he lost that position under the terms of the new labor

agreement, and that he thereafter began working for a new employer.

Accordingly, the summary judgment is

                                                  A F F I R M E D.




                                 4